Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and response filed on May 17, 2022 have been received.
Claims 1-19, 22, 23, and 27-32 are pending in this application and were examined on the merits.

Answer to Arguments :
The previous nonstatutory double patenting rejection is withdrawn due to the amendments to the claims filed on 05/17/2022.
Applicant’s arguments with respect to the above-mentioned nonstatutory double patenting rejection are moot because the rejection is withdrawn.
However, upon on further consideration and due to Applicant's amendments to the claims, i.e., adding the limitation “, and a CO2 sensor configured to determine the CO2 concentration within bioreactor” to claims 1, 2, 6, and 7, filed on 05/17/2022, a new nonstatutory double patenting rejection is issued.  

Double Patenting Rejection:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19, 22, 23, and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,479,973 in view of Leroux et al. (March 2006 Conference: Pittcon 2006 At: Orlando, Florida, USA, BioProcessors Project: OPTICAL BIOSENSORS FOR BIOPROCESSING, 2 pages of PDF).

In this case, the species of the methods of operating a bioreactor comprising performing for a period of time, within the bioreactor, a biochemical reaction in which at least one eukaryotic cell is grown within a liquid medium having a volume of less than about 50 milliliters, … the bioreactor comprises a gas inlet conduit and a gas outlet conduit connected to the bioreactor, and a gas bypass conduit that connects the gas inlet conduit and the gas outlet conduit, wherein the gas bypass conduit is external to the bioreactor, wherein the bioreactor comprises at least one online sensor that is in contact with the liquid medium for monitoring viability of the at least one eukaryotic cell, a gas inlet conduit and a gas outlet conduit connected to the bioreactor, and a gas bypass conduit that connects the gas inlet conduit and the gas outlet conduit, wherein the gas bypass conduit is external to the bioreactor, and wherein, during the period of time, a pressure gradient is applied to an inlet of the bioreactor using a pump and/or to an outlet of the bioreactor using a syringe, … and over the entire period of time, the osmolarity of liquid within the bioreactor is maintained within a range of from about 200 osmoles per kilogram of the liquid to about 600 osmoles per kilogram of the liquid, as disclosed by claims 1-19 of U.S. Patent No. 10,479,973, make obvious the methods of operating a bioreactor of claims 1-19, 22, 23 and 27-32 of instant application.
Regarding the added limitation a CO2 sensor configured to determine the CO2 concentration within bioreactor, Leroux et al. teach miniature CO2 sensor that can be integrated within miniaturized bioreactor to determine the CO2 concentration (dissolved CO2) (see p. 2 of PDF, enlarged section of the poster, right-hand column 1st paragraph and Left-hand column Abstract). Therefore, adding a CO2 sensor configured to determine the CO2 concentration within the bioreactor in the methods of operating a bioreactor claims 1-19 of U.S. Patent No. 10,479,973 would have been obvious based on the teachings of Leroux et al. 
Conclusions:
No claim(s) is allowed at this time.

Claims 1-19, 22, 23, and 27-32 would be allowable upon receipt of a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651